Citation Nr: 0733204	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  05-32 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Whether new and material evidence has been presented to 
reopen the veteran's service connection claim for bilateral 
hearing loss.  

3.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Army from 
August 1968 to August 1971.  Thereafter, the veteran had 
periods of active duty for training and inactive duty 
training from September 1986 until February 2004 as a member 
of the U.S. Air Force Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
tinnitus and found no new and material evidence had been 
submitted to reopen his service connection claim for 
bilateral hearing loss.  The veteran subsequently initiated 
and perfected appeals of these determinations.  In June 2006, 
he testified before the undersigned Veterans Law Judge, 
seated at the RO.  

The issues of service connection for bilateral hearing loss 
and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In a February 1981 rating decision, the RO denied the 
veteran service connection for bilateral hearing loss.  This 
decision was not appealed.  

2.  The evidence received since the February 1981 rating 
decision, by itself or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The February 1981 rating decision, which denied service 
connection for hearing loss, is final.  38 U.S.C.A. § 7105 
(West 2002).  

2.  The evidence received subsequent to the February 1981 
rating decision is new and material, and the claim for 
service connection for hearing loss is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with the issue on 
appeal given the favorable nature of the Board's decision 
with regard to the pending claim.  

The veteran seeks to reopen his service connection claim for 
hearing loss, claimed as a result of acoustic trauma and/or 
prolonged noise exposure during military service.  This claim 
was originally denied within a February 1981 rating decision, 
and it was not appealed; therefore, the February 1981 rating 
decision is final.  38 U.S.C.A. § 7105 (West 2002).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  New evidence is defined as existing 
evidence not previously submitted to the VA, and material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

For the reasons to be discussed below, the veteran has 
submitted new and material evidence since the February 1981 
rating decision, and his service connection claim for hearing 
loss may thus be reopened.  

In support of his application to reopen his claim, the 
veteran has submitted additional service medical records for 
his period of service in the Air Force Reserve.  As noted in 
the introduction, the veteran had additional military 
service, to include active duty for training and inactive 
duty training, in the Air Force Reserves from approximately 
September 1986 to February 2004.  At the time he was examined 
for reserve service enlistment in September 1986, audiometric 
testing resulted in the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
15
LEFT
0
0
5
10
15

He was found physically qualified for service at that time, 
and accepted into service.  

However, by the time of the veteran's final audiogram in 
January 2004 just prior to his February 2004 service 
separation, audiometric testing resulted in the following: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
35
35
40
LEFT
30
25
30
35
35

In the remarks section of the audiogram, the veteran was 
noted to be "[r]outinely noise exposed" and he was noted to 
meet the criteria for follow-up audiological referral and 
testing.  

The Board notes first that comparison of the September 1986 
service entrance and January 2004 service separation 
examinations reveals a clear decline in the veteran's audio 
acuity scores.  The veteran has also stated that during 
reserve service, he worked as a cargo handler and was 
routinely exposed to aircraft engines and other noisy work 
environments.  His various service audiograms confirm noise 
exposure on a routine basis during such service.  These 
service medical records are new, in that they were not of 
record at the time of the February 1981 denial, a decision 
which was rendered prior to his return to military service.  
Additionally, these records are not cumulative and redundant 
of evidence already of record at that time, as they 
demonstrate a decline in the veteran's hearing acuity, and no 
such evidence was of record in 1981.  

Next, the Board finds the 1986-2004 hearing test results to 
be material, as they relate to an unestablished fact 
necessary to substantiate the claim.  When service connection 
for hearing loss was denied by the RO in February 1981, the 
RO found no evidence of any hearing loss resulting from 
military service at that time.  However, as already 
discussed, the September 1986 and January 2004 hearing acuity 
results reflect a decline in the veteran's hearing between 
the time he entered reserve service and his subsequent 
retirement.  As such, these records raise a reasonable 
possibility of substantiating the claim.  Overall, the 1986-
2004 service medical records meet the 38 C.F.R. § 3.156 
requirements to qualify as new and material evidence.  

The veteran having submitted new and material evidence, his 
service connection claim for hearing loss must be reopened 
and considered on the merits.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).  


ORDER

The claim of entitlement to service connection for hearing 
loss is reopened, and to this extent only, the appeal is 
granted.  


REMAND

The veteran's service connection claim for hearing loss 
having been reopened, it may now be considered on the merits.  
He seeks service connection for hearing loss and tinnitus, 
claimed as a result of prolonged noise exposure and acoustic 
trauma during military service.  Service connection may be 
awarded for a current disability arising from a disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).  The term "active military service" includes any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled from an injury incurred or aggravated 
in the line of duty.  38 U.S.C.A. § 101(24) (West 2002).  

As an initial matter, the Board observes the veteran has been 
afforded a VA audiological examination in December 2003 to 
discuss the etiology of this hearing loss and tinnitus.  
However, the veteran's claims file, including his service 
medical records and other relevant evidence, was not 
forwarded to and reviewed by the examiner prior to rendering 
his opinion.  The U.S. Court of Appeals for Veterans Claims 
(Court) has previously rejected a medical opinion as 
"immaterial" where there was no indication the medical 
expert had reviewed relevant service medical records or any 
other relevant documents that would have enabled him to form 
an opinion on service connection on an independent basis.  
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see also Owens 
v. Brown, 7 Vet. App. 429 (1995); Swann v. Brown, 5 Vet. App. 
229, 233 (1993).   

As the December 2003 VA examination was inadequate, another 
VA medical opinion is required.  VA is obligated to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2006).  VA's duty to assist includes 
providing a medical examination and/or obtaining a medical 
opinion when such an examination becomes necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2006).  As this examination was used by the RO to deny 
the veteran's service connection claims for both hearing loss 
and tinnitus, new nexus opinion statements must be obtained 
for both issues.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should forward the 
veteran's claims folder to a VA medical 
specialist in audiological disabilities 
for a medical opinion statement.  The 
veteran's claims file must be made 
available to, and reviewed by, the 
examiner.  Such review should be noted 
for the record.  The veteran needed not 
be examined unless such examination is 
necessary for the examiner to render a 
competent medical opinion.  The 
examiner should review the veteran's 
service medical records, to include 
those from 1986-2004.  After a full 
review of the evidence of record, the 
examiner should address the following 
questions: 

        (a) Does the veteran have current 
diagnoses of hearing loss and/or 
tinnitus, and;

        (b) If the response to (a) is yes, 
the examiner should further indicate 
whether it is at least as likely as not 
either hearing loss or tinnitus are due 
to or the result of acoustic trauma or 
prolonged noise exposure during 
service, to include active duty for 
training and inactive duty training in 
the Air Force Reserves.  
        
        The examiner should provide a 
clear answer to these question, as well 
as further explanation and/or 
elaboration as warranted.  The medical 
basis for all opinions expressed should 
also be noted for the record.  

2.  When the development requested has 
been completed, the case should again 
be reviewed by the AMC on the basis of 
any additional evidence received, and 
the service connection claims for 
hearing loss and tinnitus must be 
readjudicated.  If any of the benefits 
sought on appeal remain denied, the 
veteran and his representative should 
be furnished a Supplemental Statement 
of the Case and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate outcome of this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


